             Case 1:19-cv-09996-AJN Document 58 Filed 10/27/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                       10/27/2020

 Sergio Calderon Lara, et al.,

                        Plaintiffs,
                                                                                19-cv-9996 (AJN)
                 –v–
                                                                                      ORDER
 Knollwood Road Delicatessen Inc., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       On March 13, 2020, the Plaintiffs received certificates of default against Defendants

Knollwood Road Delicatessen Inc., Gamel C. Saleh, and Karmen Doe. The Court ordered the

Plaintiffs to promptly file a motion for default judgment. The Plaintiffs then sought leave to file

an amended complaint naming two new defendants, Knollwood Deli, Inc., and Moaeen Tareb,

and the Court granted the request. The Plaintiffs filed their First Amended Complaint on July

27, 2020, and the Court ordered the Plaintiffs to effect service on the new defendants and file an

affidavit of service by October 23, 2020. The Plaintiffs filed an affidavit of service for

Defendant Maoeen Tareb, but have not filed an affidavit of service for Defendant Knollwood

Deli, Inc.

       The Plaintiffs are hereby ORDERED to file an affidavit of service for Defendant

Knollwood Deli, Inc., by October 30, 2020. If the Plaintiffs fail to do so, the Court will dismiss

the action against Knollwood Deli, Inc., for failure to prosecute.

       The Plaintiffs are further ORDERED to move for default judgment against all defendants

who have not appeared or defended the action by November 27, 2020. If the Plaintiffs fail to do

so, the Court will dismiss the action against any such defendant for failure to prosecute.
         Case 1:19-cv-09996-AJN Document 58 Filed 10/27/20 Page 2 of 2


      The Plaintiffs shall serve a copy of this Order on the Defendants and file an affidavit of

service by November 6, 2020.


      SO ORDERED.


Dated: October 26, 2020                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge




                                               2
